 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      STACEY VANDELL, et al.,
 8                         Plaintiffs,
 9        v.                                            C19-2042 TSZ

10    LAKE WASHINGTON SCHOOL                            MINUTE ORDER
      DISTRICT,
11
                           Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    The parties are ORDERED to show cause by April 17, 2020, why this
   action should not be dismissed for failing to comply with the Order requiring Joint Status
15
   Report signed on January 3, 2020, docket no. 6. Absent a timely response to this Minute
   Order, this action shall be DISMISSED without prejudice.
16
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 2nd day of April, 2020.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
